DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Lee; Jun-ki et al., US 20160349957 A1].

Regarding claim 1:
	Lee discloses:
1. A method of presenting a plurality of frames from a sequence of medical images at a client device [Lee: Fig.1: medical image displaying apparatus 10; ¶ 0172: “FIGS. 20 to 22 are diagrams showing examples, in which the medical image displaying apparatus 100 displays each medical image while switching the plurality of medical images”], the method comprising: 
displaying, on a display device [Lee: Fig.1: medical image displaying apparatus 10: display 130], a first frame [Lee: Fig.20: Fig.20: medical images 2040 or 2060; Examiner: A particular image from the medical images 2040 (e.g., number 10) is construed as the claimed “first frame”] from a sequence of images [Lee: Fig.19: S610; ¶ 0162: “Referring to FIG. 19, the medical image displaying apparatus 100 according to an exemplary embodiment may receive a user input for displaying medical images included in a plurality of medical images (operation S610).”; Fig.20: medical images 2040 or 2060; ¶ 0173: “According to an exemplary embodiment, as shown in FIG. 20, the controller 120 of the medical image displaying apparatus 100 displays medical images by scrolling over the screen in a vertical direction in a state where medical images included in a plurality of medical images 2060 are arranged vertically. For example, the medical image displaying apparatus 100 may provide a scroll GUI 2020. When a user input 2030 is received via the scroll GUI 2020, the controller 120 of the medical image displaying apparatus 100 may sequentially display medical images 2040 arranged in a vertical direction”; Examiner: As shown in Fig.20, it is apparent from the indicator 2055 in the lower end portion 2050 that there are sequence of medical images (e.g. 1, 2, 3, … 15, 16, 17, …). This sequence of medical images is construed as the claimed “sequence of images”.];
	receiving, via an input device [Lee: Fig. 1: user interface 110; ¶ 0081: “] The user interface 110 may denote a hardware configuration through which a user inputs control information for controlling the medical image displaying apparatus 100. For example, the user interface 110 may include a mouse, a keypad, …”], an indication to display at least second and third adjacent frames from the sequence of images [Lee: Figs. 19: S610/s620; ¶ 0163: “] According to an exemplary embodiment, the medical image displaying apparatus 100 may receive a user input that scrolls over the medical images included in the plurality of medical images. For example, scrolling over the plurality of medical images may denote displaying a first medical image followed by a second medical image among the plurality of medical images”; ¶ 0166: “According to an exemplary embodiment, the medical image displaying apparatus 100 may switch the first medical image to the second medical image among the plurality of medical images, and display the second medical image (operation S620).”; Fig.20: scroll GUI 2020 and user input 2030; ¶ 0173: “For example, the medical image displaying apparatus 100 may provide a scroll GUI 2020. When a user input 2030 is received via the scroll GUI 2020, the controller 120 of the medical image displaying apparatus 100 may sequentially display medical images 2040 arranged in a vertical direction” ];
	 determining a frame rate for displaying the at least second and third adjacent frames based on the indication received from the input device [Lee: Fig.19: S620/S630; ¶ 0167: “The medical image displaying apparatus 100 may change a switching speed of each medical image, based on whether the medical image includes user content (operation S630). For example, the user content may be content generated by the user or content used by the user, e.g., annotations, markers, and ROIs included in the medical image. The switching speed may denote a speed of switching from the first medical image to the second medical image included in the plurality of images. For example, the switching speed may denote a speed of scrolling over the first medical image and the second medical image that are arranged in a row. As another example, the switching speed may be a value obtained by dividing the total number of the plurality of medical images with a time duration from when the first medical image is displayed to a point when the second medical image is displayed on the screen”; Fig.20-22; ¶ 0173: “When a user input 2030 is received via the scroll GUI 2020, the controller 120 of the medical image displaying apparatus 100 may sequentially display medical images 2040 arranged in a vertical direction”; ¶ 0179: “In addition, in FIGS. 20 and 21, the medical image displaying apparatus 100 displays the medical images while moving over the medical images arranged in a predetermined direction within the screen, but is not limited thereto. In an exemplary embodiment, as shown in FIG. 22, the medical image displaying apparatus 100 displays a first medical image 2240 included in a plurality of medical images 2260, and after that, when receiving a user input 2230 for switching the medical image, the medical image displaying apparatus 100 may display a second medical image 2270 at a location where the first medical image 2240 is displayed”; Examiner: The switching speed of the medical images is construed as the claimed “frame rate”. ];
	 displaying, on the display device, the at least second and third adjacent frames in accordance with the frame rate [Lee: Figs.19: S620/S630; ¶ 0163: “According to an exemplary embodiment, the medical image displaying apparatus 100 may receive a user input that scrolls over the medical images included in the plurality of medical images. For example, scrolling over the plurality of medical images may denote displaying a first medical image followed by a second medical image among the plurality of medical images”; ¶ 0164: “As another example, the medical image displaying apparatus 100 may receive a user input for displaying the first medical image and the second medical image sequentially at a constant location on the screen”; ¶ 0166: “According to an exemplary embodiment, the medical image displaying apparatus 100 may switch the first medical image to the second medical image among the plurality of medical images, and display the second medical image (operation S620). In an exemplary embodiment, the medical image displaying apparatus 100 may display the first and second medical images while moving in a predetermined direction in a state where the first and second medical images included in the plurality of medical images are arranged. As another example, the medical image displaying apparatus 100 may display the first medical image among the plurality of medical images, and after that, may display the second medical image and the subsequent medical images sequentially on the location where the first medical image is displayed. The opposite direction of the display order is also contemplated”; Figs.20-22; ¶ 0173: “For example, the medical image displaying apparatus 100 may provide a scroll GUI 2020. When a user input 2030 is received via the scroll GUI 2020, the controller 120 of the medical image displaying apparatus 100 may sequentially display medical images 2040 arranged in a vertical direction”; ¶ 0179: “In an exemplary embodiment, as shown in FIG. 22, the medical image displaying apparatus 100 displays a first medical image 2240 included in a plurality of medical images 2260, and after that, when receiving a user input 2230 for switching the medical image, the medical image displaying apparatus 100 may display a second medical image 2270 at a location where the first medical image 2240 is displayed”].
Regarding claim 2:
	Lee discloses:
2. The method of claim 1, 
	wherein the at least second and third adjacent frames immediately succeed the first frame (404c) in the sequence of images [Lee: ¶ 0163: “For example, scrolling over the plurality of medical images may denote displaying a first medical image followed by a second medical image among the plurality of medical images”; ¶ 0164: “As another example, the medical image displaying apparatus 100 may receive a user input for displaying the first medical image and the second medical image sequentially at a constant location on the screen”; ¶ 0166: “According to an exemplary embodiment, the medical image displaying apparatus 100 may switch the first medical image to the second medical image among the plurality of medical images, and display the second medical image (operation S620).”; ¶ 0176: “The display 130 of the medical image displaying apparatus 100 may display the medical images while moving from a first medical image 2131 to a third medical image 2135 in one screen”].

Regarding claim 3:
	Lee discloses:
3. The method of claim 1, 
	wherein the at least second and third adjacent frames immediately precede the first frame (404c) in the sequence of images [Lee: ¶ 0163: “For example, scrolling over the plurality of medical images may denote displaying a first medical image followed by a second medical image among the plurality of medical images”; ¶ 0164: “As another example, the medical image displaying apparatus 100 may receive a user input for displaying the first medical image and the second medical image sequentially at a constant location on the screen”; ¶ 0166: “According to an exemplary embodiment, the medical image displaying apparatus 100 may switch the first medical image to the second medical image among the plurality of medical images, and display the second medical image (operation S620).”; ¶ 0176: “The display 130 of the medical image displaying apparatus 100 may display the medical images while moving from a first medical image 2131 to a third medical image 2135 in one screen”].

Regarding claim 4:
	Lee discloses:
4. The method of claim 1, 
	wherein the frame rate for displaying the at least second and third adjacent frames is based on a characteristic associated with the indication received from the input device [Lee; ¶ 0181: “] Referring to FIG. 23, the medical image displaying apparatus 100 may determine a switching speed of each medical image, based on whether each of the plurality of medical images includes user content (operation S710). As shown in FIGS. 24A, 24B, and 24C, the user content may include an annotation 2410, a marker 2420, and an ROI 2430. When the medical image includes the user content, the medical image displaying apparatus 100 may reduce a switching speed between the medical images”; ¶ 0025: “According to an exemplary embodiment, the switching speed may be expressed as a decimal between 0.0 and 1.0. For example, the switching speed 1.0 may denote that the medical images are switched according to a speed of scrolling over the plurality of medical images according to the user input, or according to a switching speed that is set in advance by the medical image displaying apparatus 100. For example, when the switching speed is 1.0, the medical image displaying apparatus 100 may display a first medical image among sixty medical images, for a preset one second on the screen of the medical image displaying apparatus 100. The switching speed 0.7 may denote that the medical images are switched 0.7 times slower than the speed of scrolling of the user input or 0.7 times slower than the switching speed that is set in advance by the medical image displaying apparatus 100. For example, when the switching speed for a first medical image is 0.5 and a preset display time is 1 second as above, the medical image displaying apparatus 100 may display the first medical image for two seconds”].

Regarding claim 5:
	Lee discloses:
5. The method of claim 1, 
	wherein the indication is a command to scroll in a first direction at a first rate [Lee: ¶ 0167: “The switching speed may denote a speed of switching from the first medical image to the second medical image included in the plurality of images. For example, the switching speed may denote a speed of scrolling over the first medical image and the second medical image that are arranged in a row”; ¶ 0183: “For example, the switching speed 1.0 may denote that the medical images are switched according to a speed of scrolling over the plurality of medical images according to the user input, or according to a switching speed that is set in advance by the medical image displaying apparatus 100”; ¶ 0190: “Referring to FIGS. 26 and 28A, a first medical image 2810 may be scrolled with a switching speed set in advance by the medical image displaying apparatus 100 (that is, 1.0) to be switched to the second medical image 2820”].

Regarding claim 6:
	Lee discloses:
6. The method of claim 1, 
	wherein the indication is a movement of a pointing device in a first direction at a first speed [Lee: ¶ 0183: “As shown in FIG. 25, the medical image displaying apparatus 100 may vary a reduction degree of the switching speed depending on the type of the user content. According to an exemplary embodiment, the switching speed may be expressed as a decimal between 0.0 and 1.0. For example, the switching speed 1.0 may denote that the medical images are switched according to a speed of scrolling over the plurality of medical images according to the user input, or according to a switching speed that is set in advance by the medical image displaying apparatus 100. For example, when the switching speed is 1.0, the medical image displaying apparatus 100 may display a first medical image among sixty medical images, for a preset one second on the screen of the medical image displaying apparatus 100. The switching speed 0.7 may denote that the medical images are switched 0.7 times slower than the speed of scrolling of the user input or 0.7 times slower than the switching speed that is set in advance by the medical image displaying apparatus 100. For example, when the switching speed for a first medical image is 0.5 and a preset display time is 1 second as above, the medical image displaying apparatus 100 may display the first medical image for two seconds”].

Regarding claim 9:
	Lee discloses:
9. The method of claim 1, 
	wherein the indication is a pressing and holding of a key on the input device [Lee: ¶ 0173: “When a user input 2030 is received via the scroll GUI 2020, the controller 120 of the medical image displaying apparatus 100 may sequentially display medical images 2040 arranged in a vertical direction.”; ¶ 0179: “As shown in FIG. 22, the medical image displaying apparatus 100 displays a first medical image 2240 included in a plurality of medical images 2260, and after that, when receiving a user input 2230 for switching the medical image, the medical image displaying apparatus 100 may display a second medical image 2270 at a location where the first medical image 2240 is displayed”].

Regarding claim 10:
	Lee discloses:
10. The method of claim 1, 
	wherein the received indication is a first indication, and 
	wherein the method comprises: receiving a second indication subsequent to the first indication [Lee: ¶ 0173: “When a user input 2030 is received via the scroll GUI 2020, the controller 120 of the medical image displaying apparatus 100 may sequentially display medical images 2040 arranged in a vertical direction.”; ¶ 0179: “As shown in FIG. 22, the medical image displaying apparatus 100 displays a first medical image 2240 included in a plurality of medical images 2260, and after that, when receiving a user input 2230 for switching the medical image, the medical image displaying apparatus 100 may display a second medical image 2270 at a location where the first medical image 2240 is displayed”; Examiner: Any subsequent user input to switch the medical image is construed as the claimed “second indication”.].

Regarding claim 11:
	Lee discloses:
11. The method of claim 10, further comprising: modifying the frame rate based on the second indication [Lee: ¶ 0173: “When a user input 2030 is received via the scroll GUI 2020, the controller 120 of the medical image displaying apparatus 100 may sequentially display medical images 2040 arranged in a vertical direction”; ¶ 0185: “Referring back to FIG. 23, the medical image displaying apparatus 100 may move each of the medical images with the switching speed that is determined (operation S720). Therefore, the switching speed with respect to the plurality of medical images may actively vary according to whether each of the plurality of medical images includes the user content.”; Examiner: Any second input to switch medical image is construed as the claimed second indication.].

 Regarding claim 12:
	Lee discloses:
12. A computing device [Lee: Fig.1: medical image displaying apparatus 10] for presenting frames of a sequence of medical images [Lee: Fig.1: medical image displaying apparatus 10; ¶ 0172: “FIGS. 20 to 22 are diagrams showing examples, in which the medical image displaying apparatus 100 displays each medical image while switching the plurality of medical images”], the computing device comprising: 
a processor [Lee: Fig.1: controller 120];
	a display device [Lee: Fig.1: display 130];
	an input device [Lee: Fig.1 user interface 110];
	a memory [Lee” Fig.1: storage device 140] having stored thereon processor-executable instructions for: 
displaying, on the display device, a first frame (404c) Lee: Fig.20: Fig.20: medical images 2040 or 2060; Examiner: A particular image from the medical images 2040 (e.g., number 10) is construed as the claimed “first frame”] from a sequence of images [Lee: Fig.19: S610; ¶ 0162: “Referring to FIG. 19, the medical image displaying apparatus 100 according to an exemplary embodiment may receive a user input for displaying medical images included in a plurality of medical images (operation S610).”; Fig.20: medical images 2040 or 2060; ¶ 0173: “According to an exemplary embodiment, as shown in FIG. 20, the controller 120 of the medical image displaying apparatus 100 displays medical images by scrolling over the screen in a vertical direction in a state where medical images included in a plurality of medical images 2060 are arranged vertically. For example, the medical image displaying apparatus 100 may provide a scroll GUI 2020. When a user input 2030 is received via the scroll GUI 2020, the controller 120 of the medical image displaying apparatus 100 may sequentially display medical images 2040 arranged in a vertical direction”; Examiner: As shown in Fig.20, it is apparent from the indicator 2055 in the lower end portion 2050 that there are sequence of medical images (e.g. 1, 2, 3, … 15, 16, 17, …). This sequence of medical images is construed as the claimed “sequence of images”.];
	 receiving, via the input device, an indication to display at least second and third adjacent frames from the sequence of images [Lee: Figs. 19: S610/s620; ¶ 0163: “] According to an exemplary embodiment, the medical image displaying apparatus 100 may receive a user input that scrolls over the medical images included in the plurality of medical images. For example, scrolling over the plurality of medical images may denote displaying a first medical image followed by a second medical image among the plurality of medical images”; ¶ 0166: “According to an exemplary embodiment, the medical image displaying apparatus 100 may switch the first medical image to the second medical image among the plurality of medical images, and display the second medical image (operation S620).”; Fig.20: scroll GUI 2020 and user input 2030; ¶ 0173: “For example, the medical image displaying apparatus 100 may provide a scroll GUI 2020. When a user input 2030 is received via the scroll GUI 2020, the controller 120 of the medical image displaying apparatus 100 may sequentially display medical images 2040 arranged in a vertical direction” ];
	 determining a frame rate for displaying the at least second and third adjacent frames based on the indication received from the input device [Lee: Fig.19: S620/S630; ¶ 0167: “The medical image displaying apparatus 100 may change a switching speed of each medical image, based on whether the medical image includes user content (operation S630). For example, the user content may be content generated by the user or content used by the user, e.g., annotations, markers, and ROIs included in the medical image. The switching speed may denote a speed of switching from the first medical image to the second medical image included in the plurality of images. For example, the switching speed may denote a speed of scrolling over the first medical image and the second medical image that are arranged in a row. As another example, the switching speed may be a value obtained by dividing the total number of the plurality of medical images with a time duration from when the first medical image is displayed to a point when the second medical image is displayed on the screen”; Fig.20-22; ¶ 0173: “When a user input 2030 is received via the scroll GUI 2020, the controller 120 of the medical image displaying apparatus 100 may sequentially display medical images 2040 arranged in a vertical direction”; ¶ 0179: “In addition, in FIGS. 20 and 21, the medical image displaying apparatus 100 displays the medical images while moving over the medical images arranged in a predetermined direction within the screen, but is not limited thereto. In an exemplary embodiment, as shown in FIG. 22, the medical image displaying apparatus 100 displays a first medical image 2240 included in a plurality of medical images 2260, and after that, when receiving a user input 2230 for switching the medical image, the medical image displaying apparatus 100 may display a second medical image 2270 at a location where the first medical image 2240 is displayed”; Examiner: The switching speed of the medical images is construed as the claimed “frame rate”. ];
	 displaying, on the display device, the at least second and third adjacent frames in accordance with the frame rate [Lee: Figs.19: S620/S630; ¶ 0163: “According to an exemplary embodiment, the medical image displaying apparatus 100 may receive a user input that scrolls over the medical images included in the plurality of medical images. For example, scrolling over the plurality of medical images may denote displaying a first medical image followed by a second medical image among the plurality of medical images”; ¶ 0164: “As another example, the medical image displaying apparatus 100 may receive a user input for displaying the first medical image and the second medical image sequentially at a constant location on the screen”; ¶ 0166: “According to an exemplary embodiment, the medical image displaying apparatus 100 may switch the first medical image to the second medical image among the plurality of medical images, and display the second medical image (operation S620). In an exemplary embodiment, the medical image displaying apparatus 100 may display the first and second medical images while moving in a predetermined direction in a state where the first and second medical images included in the plurality of medical images are arranged. As another example, the medical image displaying apparatus 100 may display the first medical image among the plurality of medical images, and after that, may display the second medical image and the subsequent medical images sequentially on the location where the first medical image is displayed. The opposite direction of the display order is also contemplated”; Figs.20-22; ¶ 0173: “For example, the medical image displaying apparatus 100 may provide a scroll GUI 2020. When a user input 2030 is received via the scroll GUI 2020, the controller 120 of the medical image displaying apparatus 100 may sequentially display medical images 2040 arranged in a vertical direction”; ¶ 0179: “In an exemplary embodiment, as shown in FIG. 22, the medical image displaying apparatus 100 displays a first medical image 2240 included in a plurality of medical images 2260, and after that, when receiving a user input 2230 for switching the medical image, the medical image displaying apparatus 100 may display a second medical image 2270 at a location where the first medical image 2240 is displayed”].

Regarding claim 13:
	Lee discloses:
13. A system [Kee: Figs.35 and 36] for presenting a sequence of medical images, the system comprising: 
a server [Lee: Fig.36: external server 92] comprising a processor and a memory storing a sequence of medical images comprising a plurality of frames [Lee: ¶ 0253: “The communicator 70 may transmit and receive data to and from a hospital server or another medical apparatus in a hospital, which is connected through a picture archiving and communication system (PACS), and perform data communication according to the digital imaging and communications in medicine (DICOM) standard”; Examiner: Server inherently comprises a processor and memory];
	 and a client device [Lee: Fig.1: medical image displaying apparatus 100 i] comprising: 
a processor [Lee: Fig.1: controller 120];
	 a network interface  [Lee: ¶ 0253: “The communicator 70 may transmit and receive data to and from a hospital server or another medical apparatus in a hospital, which is connected through a picture archiving and communication system (PACS), and perform data communication according to the digital imaging and communications in medicine (DICOM) standard”; Examiner: Server inherently comprises a processor and memory];
	 a display device [Lee: Fig.1: display 130];
	 an input device [Lee: Fig.1: user interface 110];
	 a memory [Lee: Fig.1: storage device 140] having stored thereon processor-executable instructions for: 
receiving, via the network interface, two or more frames of the sequence of medical images [Lee: ¶ 0255: “In detail, the communicator 70 may transmit and receive data related to the diagnosis of a patient through the network 80, and may also transmit and receive a medical image captured by the medical apparatus 94, such as a CT apparatus, an MRI apparatus, or an X-ray apparatus”];
	 displaying, on the display device, a first frame (404c) [Lee: Fig.20: Fig.20: medical images 2040 or 2060; Examiner: A particular image from the medical images 2040 (e.g., number 10) is construed as the claimed “first frame”]  from the received sequence of images [Lee: Fig.19: S610; ¶ 0162: “Referring to FIG. 19, the medical image displaying apparatus 100 according to an exemplary embodiment may receive a user input for displaying medical images included in a plurality of medical images (operation S610).”; Fig.20: medical images 2040 or 2060; ¶ 0173: “According to an exemplary embodiment, as shown in FIG. 20, the controller 120 of the medical image displaying apparatus 100 displays medical images by scrolling over the screen in a vertical direction in a state where medical images included in a plurality of medical images 2060 are arranged vertically. For example, the medical image displaying apparatus 100 may provide a scroll GUI 2020. When a user input 2030 is received via the scroll GUI 2020, the controller 120 of the medical image displaying apparatus 100 may sequentially display medical images 2040 arranged in a vertical direction”; Examiner: As shown in Fig.20, it is apparent from the indicator 2055 in the lower end portion 2050 that there are sequence of medical images (e.g. 1, 2, 3, … 15, 16, 17, …). This sequence of medical images is construed as the claimed “sequence of images”.];
	 receiving, via the input device [Lee: Fig. 1: user interface 110; ¶ 0081: “] The user interface 110 may denote a hardware configuration through which a user inputs control information for controlling the medical image displaying apparatus 100. For example, the user interface 110 may include a mouse, a keypad, …”], an indication to display at least second and third adjacent frames from the received sequence of images [Lee: Figs. 19: S610/s620; ¶ 0163: “] According to an exemplary embodiment, the medical image displaying apparatus 100 may receive a user input that scrolls over the medical images included in the plurality of medical images. For example, scrolling over the plurality of medical images may denote displaying a first medical image followed by a second medical image among the plurality of medical images”; ¶ 0166: “According to an exemplary embodiment, the medical image displaying apparatus 100 may switch the first medical image to the second medical image among the plurality of medical images, and display the second medical image (operation S620).”; Fig.20: scroll GUI 2020 and user input 2030; ¶ 0173: “For example, the medical image displaying apparatus 100 may provide a scroll GUI 2020. When a user input 2030 is received via the scroll GUI 2020, the controller 120 of the medical image displaying apparatus 100 may sequentially display medical images 2040 arranged in a vertical direction” ];
	 determining a frame rate for displaying the at least second and third adjacent frames based on the indication received from the input device [Lee: Fig.19: S620/S630; ¶ 0167: “The medical image displaying apparatus 100 may change a switching speed of each medical image, based on whether the medical image includes user content (operation S630). For example, the user content may be content generated by the user or content used by the user, e.g., annotations, markers, and ROIs included in the medical image. The switching speed may denote a speed of switching from the first medical image to the second medical image included in the plurality of images. For example, the switching speed may denote a speed of scrolling over the first medical image and the second medical image that are arranged in a row. As another example, the switching speed may be a value obtained by dividing the total number of the plurality of medical images with a time duration from when the first medical image is displayed to a point when the second medical image is displayed on the screen”; Fig.20-22; ¶ 0173: “When a user input 2030 is received via the scroll GUI 2020, the controller 120 of the medical image displaying apparatus 100 may sequentially display medical images 2040 arranged in a vertical direction”; ¶ 0179: “In addition, in FIGS. 20 and 21, the medical image displaying apparatus 100 displays the medical images while moving over the medical images arranged in a predetermined direction within the screen, but is not limited thereto. In an exemplary embodiment, as shown in FIG. 22, the medical image displaying apparatus 100 displays a first medical image 2240 included in a plurality of medical images 2260, and after that, when receiving a user input 2230 for switching the medical image, the medical image displaying apparatus 100 may display a second medical image 2270 at a location where the first medical image 2240 is displayed”; Examiner: The switching speed of the medical images is construed as the claimed “frame rate”. ];
	 and displaying, on the display device, the at least second and third adjacent frames in accordance with the frame rate [Lee: Figs.19: S620/S630; ¶ 0163: “According to an exemplary embodiment, the medical image displaying apparatus 100 may receive a user input that scrolls over the medical images included in the plurality of medical images. For example, scrolling over the plurality of medical images may denote displaying a first medical image followed by a second medical image among the plurality of medical images”; ¶ 0164: “As another example, the medical image displaying apparatus 100 may receive a user input for displaying the first medical image and the second medical image sequentially at a constant location on the screen”; ¶ 0166: “According to an exemplary embodiment, the medical image displaying apparatus 100 may switch the first medical image to the second medical image among the plurality of medical images, and display the second medical image (operation S620). In an exemplary embodiment, the medical image displaying apparatus 100 may display the first and second medical images while moving in a predetermined direction in a state where the first and second medical images included in the plurality of medical images are arranged. As another example, the medical image displaying apparatus 100 may display the first medical image among the plurality of medical images, and after that, may display the second medical image and the subsequent medical images sequentially on the location where the first medical image is displayed. The opposite direction of the display order is also contemplated”; Figs.20-22; ¶ 0173: “For example, the medical image displaying apparatus 100 may provide a scroll GUI 2020. When a user input 2030 is received via the scroll GUI 2020, the controller 120 of the medical image displaying apparatus 100 may sequentially display medical images 2040 arranged in a vertical direction”; ¶ 0179: “In an exemplary embodiment, as shown in FIG. 22, the medical image displaying apparatus 100 displays a first medical image 2240 included in a plurality of medical images 2260, and after that, when receiving a user input 2230 for switching the medical image, the medical image displaying apparatus 100 may display a second medical image 2270 at a location where the first medical image 2240 is displayed”].

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 7:
	The prior art does not teach or suggest either singularly or in combination the claimed, " wherein the indication is a movement of a pointing device outside of a boundary of the first frame in a user interface ", in combination with the other recited claim features.
	

Regarding claim 8:
	Claim 8 depends on claim 7 and is found allowable for at least the same reason as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Kim; Hei-soog et al., US 20150052470 A1] discloses:
	“A method for displaying a medical image includes: displaying a slide bar including a speed adjustment button; receiving a selection input and a drag input for the speed adjustment button from a user; determining a search direction and a search speed for the medical images based on the drag input; and searching for all or some of the medical images according to the determined search direction and search speed, and displaying the medical images which have been searched for”, as recited in the abstract.




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623